J-S28029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CARLOS BURGOS                              :
                                               :
                       Appellant               :   No. 280 MDA 2022

       Appeal from the Judgment of Sentence Entered January 13, 2022
     In the Court of Common Pleas of Dauphin County Criminal Division at
                       No(s): CP-22-CR-0002378-2021


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:                       FILED NOVEMBER 30, 2022

       Carlos Burgos appeals from the judgment of sentence imposed following

his guilty pleas to ten charges: aggravated assault by vehicle while driving

under the influence (“aggravated assault while DUI”), DUI – controlled

substance, DUI – combination alcohol/drug, terroristic threats, obstruction of

justice, DUI – general impairment, DUI – high rate of alcohol, reckless driving,

disregarding a traffic lane, and failure to notify change in address.1 Burgos

argues his sentence was excessive and the court did not properly consider the

relevant sentencing criteria. We affirm.

       At the guilty plea hearing, the Commonwealth presented the following

factual basis for the charges:

____________________________________________


1Respectively, 75 Pa.C.S.A. §§ 3735.1(a), 3802(d)(1)(ii), and 3802(d)(3); 18
Pa.C.S.A. §§ 2706(a)(1) and 5101; and 75 Pa.C.S.A. §§ 3802(a)(1), 3802(b),
3736(a), 3309(1), and 1515(a).
J-S28029-22


     [O]n April 1 of 2021 [Burgos] was driving around 10:30 p.m. on
     Eisenhower Boulevard in Lower Swatara Township. Officers in
     Lower Swatara Township noticed him driving erratically[,]
     swerving off the road into the shoulder and across the lane. A
     seventeen year old female, Taryn Miller, was walking on
     Eisenhower Boulevard[,] across the road[,] on the shoulder[,]
     when [Burgos] hit her and he failed to stop. Video from the area
     shows that he never hit his brakes when he hit her. She flew up
     into the air . . . and hit the ground.

     When [Burgos] eventually stopped for the police officers, field
     sobriety tests were done and there were indications of
     impairment. [Burgos] admitted that he had been at Angie’s Bar
     drinking prior to driving. He was read the DL 26B and refused a
     blood draw. A search warrant was done for his blood and when
     the officers came back to the booking center with the search
     warrant to withdraw his blood, he was physically violent. It took
     four officers to restrain him into the chair for the blood draw.

     During the restraint he spit twice on the corrections officer at
     Dauphin County Prison. He had to be put in a spit mask. Once he
     was in the restraint chair and during the blood draw . . . [Burgos]
     was flicking his wrist and clenching his fist to impede the ability of
     the phlebotomist to withdraw his blood to test it for this case.

     After blood was drawn there was approximately a tube and a
     quarter which was enough to test. He did threaten to kill Officer
     Lesko who had arrested him in this case. Blood was sent to NMS
     Lab which is an approved laboratory and he was a .114 BAC and
     was positive for cocaine and cocaine metabolites, Your Honor.

     Taryn Miller who was hit nearly died. She was in a medically
     induced coma for an extended period of time. She is now 18 years
     old. She is paralyzed. She is incontinent. She has a brain injury
     that affects her processing and speech. She is actually still
     currently hospitalized in Hershey Medical center as she has no
     caretakers and is awaiting placement in a nursing facility.

N.T., 11/23/21, at 3-4.

     At sentencing, the court noted it had reviewed a Pre-Sentence

Investigation report (“PSI”) and admitted it into evidence. N.T., 1/13/22, at

6. According to the PSI, Burgos “stated he does not have a problem with


                                     -2-
J-S28029-22



alcohol and does not drink often.” PSI, 1/13/22, at 6. It also stated the

following:

       [Burgos] reported he started regularly drinking alcohol when he
       was in his late 40’s. He stated he would drink alcohol on the
       weekends or on special occasions. [Burgos] reported the last time
       he consumed alcohol was the day he was arrested for the current
       offenses. He stated on that day, he had a beer and a shot.
       [Burgos] denied having illegal drug use at any time in his life.

Id.

       Regarding Burgos’s prior record, the PSI listed a discharged simple

assault charge from 1999; vehicle offenses to which Burgos pleaded guilty in

New York in 1990, including operating motor vehicle while impaired by drugs;

and convictions for driving while intoxicated, operating a motor vehicle with

.08% alcohol or more in blood, and driving while ability impaired by the

consumption of alcohol, to which Burgos pleaded guilty in New York in 2017.

The PSI contained a copy of the affidavit of probable cause attached to the

criminal complaint.

       The PSI also included a calculation of the applicable sentencing

guidelines ranges for the case.2 For aggravated assault while DUI, the

standard range of minimum sentences was 18 to 30 months’ incarceration,

and the aggravated range was a minimum of 31 to 42 months’ incarceration.
____________________________________________


2 The PSI reflected that Burgos had a prior record score of 1, and that the
offense gravity scores for aggravated assault by DUI, terroristic threats, and
obstructing justice were 9, 3, and 3, respectively. It also showed the statutory
maximums were ten years, five years, and two years of incarceration, for the
aggravated assault while DUI, terroristic threats, and obstruction charges,
respectively.

                                           -3-
J-S28029-22



For terroristic threats and obstruction of justice, the standard range was

restorative sanctions of up to 1 year of probation to a minimum of six months’

incarceration. The PSI showed the aggravated range extended to a minimum

of nine months’ incarceration for both charges.

     The court stated that it had reviewed the affidavit of probable cause. It

also confirmed that the percentage of alcohol that had been in Burgos’s

bloodstream at the time of the blood draw was .114, and the amount of

cocaine and metabolites was 100 nanograms. N.T., 1/13/22, at 9-10.

     The victim made the following statement to the court:

     I couldn’t talk at first. I had to learn how to talk. I used to mouth
     words at people to understand me in the beginning and now I say
     things I shouldn’t say. I couldn’t even breathe on my own. I had
     to learn again how to walk. At first I couldn’t even wipe my own
     ass. I had to learn everything again like I was a baby. I end up
     drooling a lot and I can’t help it. I had to learn how to eat. And
     even to this day I still don’t drink like I’m supposed to. I can’t eat
     any types of meals without needing a sip of water and that is
     unusual. This physical therapist tried to help me drink more fluids,
     and I said I feel like I don’t have to and she actually made me,
     because I had to even though I felt like I didn’t.

     I have several teeth missing. When he hit me they were all
     dangling from my mouth. At the hospital I noticed one was hurting
     extremely bad, and apparently I had a hole in it so they had to
     remove it while I was up. And now I’m going to the actual dentist
     tomorrow and they are going to clean my teeth and take x-rays.
     I know I need five to six pulled all because he wanted to drink and
     drive.

     Look at what you did to me. You did all of this. He hit me while I
     was standing waiting for my grandpa. Why don’t you have this
     happen to you, or someone you love and see what they’re gonna
     do.

     Question for you: Will you ever drive drunk again and hit someone
     else?

                                     -4-
J-S28029-22


      [BURGOS]: No, ma’am.

      THE VICTIM: Or did you just come back because you know you
      would have gotten in more trouble. Mostly you would not come
      back at all if you had known you had killed me. I don’t remember
      what happened. I don’t remember that day. I used to skateboard
      by myself and now I’m learning how to with assistance. I won’t
      ever, ever stop, even if I get hit again and I’m still alive. Look at
      me now, I’m still learning everything, going to therapy, learning
      to walk and getting better.

      So in closing, I would like to say that I hope that they throw the
      book at you. And this is something that my social worker said not
      to fully say but I have to say a little bit. You messed up my entire
      life and eff you.

Id. at 4-5.

      Defense counsel argued that Burgos felt great shame and remorse for

the accident and had been pursuing “some groups and some other things to

help him learn some skills emotionally that w[ere] unavailable because of

COVID 19. He did try to do Men Establishing New Directions as well.” Id. at

7-8. Defense counsel argued Burgos has an insignificant criminal record, with

no violent crime. Id. at 8. Burgos has one son and a fiancé.j-s28029- Id. at

7-8. Defense counsel argued Burgos lined up work at his trade of auto-

mechanic upon his release, so he would be able to pay restitution. Id. at 8.

Counsel also requested the court make Burgos eligible for work release so that

he could pay the victim. Id. Defense counsel argued, “There wasn’t really

anything that significant in the PSI other than he works hard.” Id. at 9.

      Burgos addressed the court and apologized to the victim, stating that

he had not meant to hurt anyone and “[t]his is an accident that happened.”

Id. at 10. The court then addressed Burgos’s failure to accept responsibility


                                      -5-
J-S28029-22



for the accident, his previous DUIs, and his abuse of alcohol in the following

exchange:

      THE COURT: Well, first of all, let’s stop. Accidents are things that
      are outside the realm of expectation. When you load yourself up
      with cocaine and alcohol that’s not an accident[,] that’s a crash.
      And in this case, this crash was an aggravated assault by motor
      vehicle while DUI. So I just don’t think accident fits.

      [BURGOS]: I don’t know how to put it in the right words, sir, but
      I’m not really a drug user. It was just something that was in my
      system from three days ago. I don’t even remember about that,
      but it’s okay.

      THE COURT: Anything else you want to say?

      [BURGOS]: No, sir.

      THE COURT: You saw the description of your conduct at the
      hospital and your conduct toward the officers?

      [BURGOS]: No. No, sir.

      THE COURT: And when there was a valid warrant for the drawing
      of your blood, belligerent would be an understatement.

      [BURGOS]: I don’t really remember.

      THE COURT: Was that you?

      [BURGOS]: No, sir. No.

      THE COURT: Well, then who are you going to blame it on?

      [BURGOS]: I’m not a violent guy. I don’t know, sir, but no.

      THE COURT: Well, this is what I want to understand. Are you
      saying it’s because of the drugs and alcohol in your system?

      [BURGOS]: Maybe.

      THE COURT: Well, because you just got finished saying you just
      happened to have something left over in your system and you
      were kind of minimizing your level of impairment.

      [BURGOS]: I really don’t remember that much, Your Honor. I’m
      almost 60 years old, I kind of forget stuff.

                                     -6-
J-S28029-22


     THE COURT: Where in New York are you originally from?

     [BURGOS]: I’m from -- excuse me. I’m from the Bronx.

     THE COURT: From the Bronx?

     [BURGOS]: Yes.

     THE COURT: Your first DUI was in Westchester just north of the
     Bronx.

     [BURGOS]: Westchester.

     THE COURT: Westchester Police Department I think.

     ATTORNEY MALEK: In the ‘90s.

     [BURGOS]: No. There was no DUI in Westchester.

     ATTORNEY MALEK: I think it was in the ‘90s, [Burgos].

     [BURGOS]: I didn’t have a DUI in Westchester.

     THE COURT: Westchester County --

     [BURGOS]: No.

     THE COURT: -- New York. That would be north of the Bronx.

     [BURGOS]: No. No.

     THE COURT: It was.

     [BURGOS]: I lived in Bethlehem for 20 years, and that was 35
     years ago my first DUI.

     THE COURT: Well, this is ‘90. 1990.

     [BURGOS]: I didn’t have --

     THE COURT: It was a DUI first offense, aggravated unlicensed
     operation of motor vehicle, whatever that is under New York law.
     Probably sounds worse than it is, but at that point did you realize
     you had a problem with drinking and driving?

     [BURGOS]: No, sir.

     THE COURT: Then you had another one in New York City and that
     was October 3rd. Didn’t you realize you had a problem with alcohol
     then?


                                    -7-
J-S28029-22


     [BURGOS]: What year was that?

     THE COURT: October of 2016.

     [BURGOS]: That was -- it wasn’t alcohol, it was two glasses of
     wine. I was at my mother’s funeral, we had a family dinner. It
     wasn’t even alcohol. I paid a fine on that.

     THE COURT: It was a lower level. It was a .08. That’s not two
     glasses of wine.

     [BURGOS]: No.

     THE COURT: Unless they were really big glasses of wine.

     [BURGOS]: No, sir.

     THE COURT: I get the impression you're not taking your issues
     seriously.

     [BURGOS]: Yes, I am. Yes, I am.

     THE COURT: Are you an alcoholic?

     [BURGOS]: I don’t think so.

     THE COURT: Well, I don’t think you’re taking it seriously.

     [BURGOS]: Yes, sir, I am.

     THE COURT: If you were taking it seriously this wouldn’t have
     happened and this poor lady wouldn’t be in this situation. One --

     [BURGOS]: I understand.

     THE COURT: -- where they actually anticipated her not surviving
     and were prepared to amend the charges to homicide by vehicle.

     [BURGOS]: I understand, sir.

     THE COURT: And that extraordinary lady overcame those odds
     and is fighting back. And in many ways it makes this case more
     heinous than a homicide by vehicle.

     [BURGOS]: I understand.

     THE COURT: You simply kill somebody, and as bad as it is for the
     family, in this case we have a survivor and a family that’s going
     through at least as much. And I’m just not seeing that there was


                                    -8-
J-S28029-22


      any sense of responsibility on your part when you then minimize
      that conduct.

      [BURGOS]: Yes, sir.

Id. at 11-15.

      The Commonwealth argued for an aggravated sentence based on the

severity of the victim’s injuries. Id. at 16. The Commonwealth also argued

that for normal assault charges, “there are multiple charges in between that

would account for the causing of serious bodily injury which would make a

regular aggravated assault a higher guideline,” but that when the charge is

aggravated assault by vehicle while DUI, “[t]his charge and these guidelines

encompass everything from a broken television all the way up to [the victim].”

Id. The Commonwealth also argued that Burgos had left the scene, and only

stopped when he saw the police, and that upon exiting his car, he complained

that “he had just got his car fixed and now it was dented again.” Id. The

Commonwealth also emphasized that Burgos had fought the police officers

and threatened to kill an officer during the blood draw. Id. The Commonwealth

further argued that at his preliminary hearing, Burgos had protested, “I didn’t

hit her, she stepped in front of my car.” Id. at 16.

      The court again addressed Burgos regarding his level of remorse:

      THE COURT: I’m at a loss to come up with a more disturbing fact
      situation, sir. And this whole time I’ve been looking for some
      glimmer from you that you truly appreciated the magnitude of the
      harm that you did.

      [BURGOS]: I do, Your Honor.




                                     -9-
J-S28029-22


     THE COURT: The fact that you couldn’t walk in and say yes, I’m
     an alcoholic, I’m out of control, I need all the help and you’re not
     even sure you are.

     [BURGOS]: Yes, sir.

     THE COURT: And you’re sending me conflicting signals.

     [BURGOS]: I’m sorry, sir. Your Honor.

     THE COURT: Well, the time for being sorry --you'll have plenty of
     time to be sorry, but I’ve got to structure something that takes
     into consideration a lot of factors, all right.

Id. at 17-18. The court then explained its reasoning in imposing sentence:

     The guidelines are very important because that’s what’s set for a
     standard offense, an aggravated, or mitigating offense. And
     there’s always the option of the Court to go outside of them as
     well in appropriate cases.

     I have to take into consideration your rehabilitative needs, all
     right. Obviously, the SCI has great programs for treating drugs
     and alcohol and any other related issues that are found, but
     there’s also a very important consideration which is deterrence.

     And here’s the problem. The difference between a DUI and a
     homicide by vehicle DUI, or an aggravated assault DUI doesn't
     really have much to do with the drunk behind the wheel, it has
     more to do with the person unlucky enough to be in your zone of
     influence when you choose to get behind such a piece of
     equipment without being in control of your faculties to the point
     then where you don’t even appreciate what you did. The fact that
     you showed total disrespect for the authorities, law enforcement,
     who asked under Implied Consent for your results, and because
     this could have been a homicide by vehicle they got a search
     warrant which was an order signed by a judge to submit to that
     test. And you didn’t even honor the law or the court or law
     enforcement. And then on top of that, to threaten the lives of law
     enforcement, obstruct the administration of justice. That’s what
     makes your case abhorrent.

     And the fact that I have to see this young lady who for the rest of
     her life is gonna struggle just to get to some level of normality, I
     commend her bravery. I am amazed at the miracles of medicine,
     but she has the right to a level of retribution, combined with the


                                    - 10 -
J-S28029-22


      need for deterrence for others that think that getting behind the
      wheel doing drugs and alcohol is okay. And then someone that
      had two priors where the warning light should have gone off and
      no, it didn’t go off. And then the behavior you showed to your
      fellow man, to law enforcement, and the law is what condemns
      you to the sentence that I’m about to impose.

      And again, I could do a lot of consecutive things to bring them all
      in, but I’m going to structure this in such a way that you can
      maximize the treatment opportunities that are available at a state
      correctional institution.

      So this sentence may not be consistent with the standard or even
      the aggravated range of the sentencing guidelines, but I’m
      factoring in the terroristic threats, the hindering apprehension,
      and the fact that aggravated assault DUI doesn’t take into
      consideration two prior DUI’s, one outside of ten and another
      within ten. But I’m going to do it so it’s one sentence that will
      meet your therapeutic and treatment needs, you only have to go
      through the parole process once as opposed to having to go
      through consecutive sentences. But that’s the reason this
      sentence is structured in the way that it is.

Id. at 17-20.

      The court imposed a sentence of four to 10 years’ incarceration for

aggravated assault while DUI, thus exceeding the recommended aggravated

range sentence by six months. The court also directed that “a comprehensive

drug and alcohol evaluation as well as a psychological evaluation be

performed” “to address all of the issues so that this will be his last encounter

with the criminal justice system.” Id. at 20; Sentencing Order, 1/13/22, at 1.

For terroristic threats, the court stated it would “structure this in a way that

there is the ability to monitor[.]” N.T., 1/13/22, at 21. It sentenced Burgos to

five years’ probation, consecutive to the term of incarceration. The court

imposed an additional two years’ probation for obstruction of justice, also to

be served consecutively to the sentence of incarceration but concurrently with

                                     - 11 -
J-S28029-22



the other probationary term. The other four DUI offenses merged for purposes

of sentencing, and the court imposed no further penalty on the remaining

Motor Vehicle Code violations.

      After imposing sentence, the court stated, “All right. You have some

time to really do some penance. You’re going to have an opportunity to

reevaluate the kind of help you need. And I hope that you take advantage of

the opportunities to straighten yourself out before you’re released to the public

again.” Id. at 23.

      Burgos filed a post-sentence motion, arguing that the court had imposed

a sentence in the aggravated range, and requesting that the court impose a

standard-range sentence. Burgos argued a modification was warranted

because he “had a minimal prior record, secured potential future employment,

. . . completed a drug and alcohol evaluation through Dauphin County Prison,”

and “was willing to attend any recommended treatment.” Motion to Modify

Sentence, 1/21/22, at 2. The court denied the motion. Burgos appealed.

      Burgos challenges the court’s exercise of discretion at sentencing, and

frames his issue as follows.

      Whether the trial court abused its discretion in imposing a
      sentence upwardly departing from the sentencing guidelines,
      when the overall sentence is four to ten years of incarceration,
      with five years of probation consecutive to the prison term. This
      upward departure from even the aggravated sentence, factoring
      in the merged offenses, remains manifestly excessive as to
      constitute an abuse of discretion. The individual sentences were
      outside the sentencing guidelines, both for terms of total
      incarceration and the years-long probationary sentences. Further,
      the trial court focused almost exclusively on the severity of the


                                     - 12 -
J-S28029-22


      offense and relied upon hearsay which was not admitted to in the
      guilty plea colloquy. A court may abuse its discretion in imposing
      such sentence if “the case involves circumstances where the
      application of the guidelines would be clearly unreasonable.” 42
      Pa.C.S. § 9781(c)(2). The individual sentences were excessive
      and unreasonable and constitute too severe a punishment
      considering the rehabilitative needs of [Burgos].

Burgos’s Br. at 7-8.

      An appellant has no absolute right to challenge the discretionary aspects

of his sentence. Commonwealth v. King, 182 A.3d 449, 453 (Pa.Super.

2018). An appellant seeking our review of discretionary sentencing claims

must (1) timely appeal, (2) preserve the issue in the trial court, (3) include in

the appellate brief a Pa.R.A.P. 2119(f) concise statement of the reasons to

allow the appeal, and (4) present within the Rule 2119(f) statement a

substantial question that the sentence is not appropriate under the Sentencing

Code. Id.

      Burgos filed a timely notice of appeal, filed a post-sentence motion

arguing that the court should reduce the sentence based on certain mitigating

factors, and filed a Rule 2119(f) statement. In the statement, Burgos argues

the court failed to consider the 42 Pa.C.S.A. § 9721(b) factors and that his

sentence of incarceration, which was an upward departure from the

guidelines, combined with a lengthy term of probation, is manifestly excessive

under the facts of his case. Burgos’s Br. at 17-18. Burgos further argues the

court focused solely on the nature of the criminal conduct and considered facts

not within the record. Id. at 19.




                                     - 13 -
J-S28029-22



      To the extent that Burgos argues the court considered impermissible

factors, he did not raise these allegations to the trial court in the first instance,

and we find the issues waived, as we will discuss in more detail below.

However, we have previously found that a claim of excessiveness in

conjunction with a claim that the court did not consider the relevant

sentencing criteria poses a substantial question. See Commonwealth v.

Dodge, 77 A.3d 1263, 1272-74 (Pa.Super. 2013). We will therefore begin

with a review of the issue Burgos preserved in his post-sentence motion.

      We will not disturb a sentence absent an abuse of discretion.

Commonwealth v. Walls, 926 A.2d 957, 961 (Pa. 2007). “An abuse of

discretion may not be found merely because an appellate court might have

reached    a     different   conclusion,    but     requires   a   result   of   manifest

unreasonableness, or partiality, prejudice, bias, or ill-will, or such lack of

support so as to be clearly erroneous.” Id. (citation omitted).

      Further, where the court has imposed a sentence falling outside the

sentencing guidelines, we will only vacate the sentence where it is

“unreasonable.” 42 Pa.C.S.A. § 9781(c)(3). In making this determination, we

will consider:

      (1) The nature and circumstances of the offense and the history
      and characteristics of the defendant.

      (2) The opportunity of the sentencing court to observe the
      defendant, including any presentence investigation.

      (3) The findings upon which the sentence was based.

      (4) The guidelines promulgated by the commission


                                           - 14 -
J-S28029-22



Id. at § 9781(d). Our scope of review is plenary, and we may review the entire

record. Walls, 926 A.2d at 961 n.2.

      The Sentencing Code requires the trial court to “follow the general

principle that the sentence imposed should call for confinement that is

consistent with section 9725 (relating to total confinement) and the protection

of the public, the gravity of the offense as it relates to the impact on the life

of the victim and on the community, and the rehabilitative needs of the

defendant.” 42 Pa.C.S.A. § 9721(b). However, the court need not “parrot the

words of the Sentencing Code, stating every factor that must be considered

under Section 9721(b).” Commonwealth v. Feucht, 955 A.2d 377, 383

(Pa.Super. 2008). Rather, “the record as a whole must reflect due

consideration by the court of the statutory considerations.” Id. Where the

court has the benefit of a PSI report, we may presume the court was aware

of all appropriate sentencing factors and considerations and consider the

requirement that the court place its reasoning on the record to be satisfied.

Commonwealth v. Johnson-Daniels, 167 A.3d 17, 26 (Pa.Super. 2017)

(citing, inter alia, Commonwealth v. Devers, 546 A.2d 12, 18-19 (Pa.

1988)).

      We find no merit in Burgos’s claims that the court imposed an

unreasonable sentence, or that the record reflects the court failed to consider

Burgos “had a minimal prior record, secured potential future employment, . .

. completed a drug and alcohol evaluation through Dauphin County Prison,”

and “was willing to attend any recommended treatment.” Motion to Modify

                                     - 15 -
J-S28029-22



Sentence, 1/21/22, at 2. The court had the benefit of the PSI, and we presume

the court was aware of and properly weighed all relevant sentencing criteria.

Johnson-Daniels, 167 A.3d at 26. Moreover, the record contradicts Burgos’s

claims that his criminal history was insignificant, as Burgos had two prior DUI

convictions. Considering the entire record, including Burgos’s DUI history, his

actions in this case, the impact on the victim, and Burgos’s failure to accept

responsibility—as found by the trial court—we do not find the sentence to be

unreasonable.

      The bulk of the argument Burgos presents in his brief bears little relation

to the above issue, and to the extent that the two diverge, we find his

arguments waived. King, 182 A.3d at 453; Commonwealth v. Mann, 820

A.2d 788, 794 (Pa.Super. 2003) (“issues challenging the discretionary aspects

of sentencing must be raised in a post-sentence motion or by raising the claim

during the sentencing proceedings”); Pa.R.A.P. 302(a). We will nonetheless

review them for the sake of completeness.

      Burgos argues the court’s statements at sentencing show that it overly

emphasized the severity of his conduct, including his conduct during his arrest

and the impact of the offense on the victim. Burgos’s Br. at 23, 25. Burgos

argues that the court should not have departed from the guidelines based on

the seriousness of the offense or the harm to the victim, because “the

seriousness of aggravated assault by DUI [is] inherent in the guidelines,” and

“takes into consideration that aggravated assault by vehicle while DUI [may]

cause serious bodily injury.” Id. at 27-28. He makes the same argument

                                     - 16 -
J-S28029-22



regarding the court’s sentences for Terroristic Threats and Obstruction of

Justice. Id. at 30-31.

      Burgos never argued below that by considering the severity of his

conduct and the harm he caused, the court was double-counting factors used

in calculating the guidelines ranges. Therefore, the issue is waived. Even if it

were not waived, a court may use information related to the offense gravity

score and prior arrest record “to supplement other extraneous sentencing

information.” Commonwealth v. Simpson, 829 A.2d 334, 339 (Pa.Super.

2003). For example, the court may consider whether the case “is compellingly

different from the ‘typical’ case of the same offense,” or if the information

reflects upon the defendant’s character. Commonwealth v. Robertson, 874

A.2d 1200, 1213 (Pa.Super. 2005). Furthermore, a court does not abuse its

discretion so long as it has other reasons to deviate from the guidelines.

Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa.Super. 2006); see,

e.g., Commonwealth v.         Sheller, 961 A.2d 187, 192 (Pa.Super. 2008)

(finding even if court had considered factors going to the gravity of the offense

when upwardly departing from the guidelines, the court recited proper factors

it took into consideration, such as impact of the crime on the relatives of the

victim). Here, the court found the facts of the case to be an egregious

departure from even an aggravated case of aggravated assault while DUI, and

its consideration of these facts when deciding to deviate from the guidelines

was not an abuse of discretion.




                                     - 17 -
J-S28029-22



      Burgos also argues the court abused its discretion in considering

statements in the affidavit of probable cause for his arrest, which included

“uncharged conduct: fleeing from the scene and alleged statements received

during the preliminary hearing.” Burgos’s Br. at 24. He claims, “This focus on

hearsay and uncharged conduct is improper and not what Mr. Burgos pled to.”

Id.

      We find these issues waived as well. Burgos did not object when the

Commonwealth argued at sentencing that he had fled the scene. Information

regarding flight was also contained in the affidavit of probable cause within

the PSI, and Burgos did not object to its admission into evidence.

Furthermore, the facts to which he pleaded guilty included the assertion that

he “eventually stopped for police officers,” and Burgos agreed to this

statement.

      Regarding the contention that the        court improperly considered

hearsay—that is, the statement Burgos made at the preliminary hearing that

the victim stepped in front of his car—we find this waived by Burgos’s failure

to object when the Commonwealth included this in its argument at the

sentencing hearing. Furthermore, an admission by an opposing party is an

exception to the rule against hearsay. See Pa.R.A.P. 803(25).

      Next, Burgos argued the court erred in deviating from the guidelines

based on speculation that he needs treatment for substance addiction.

Burgos’s Br. at 23, 25. He claims the court increased his sentence based on

two previous DUI convictions, including one which was over ten years old, and

                                    - 18 -
J-S28029-22



that the court considered these convictions as evidence that he was an

alcoholic. He also argues the court held against him that he does not consider

himself an alcoholic. Id. at 14. Burgos contends the court’s presumption that

he requires addiction treatment “creates a per se rule that multiple DUI

offenders are alcoholics and need substantial state incarceration for

treatment.” Id. at 26. He claims this is against the legislative scheme for

sentencing DUIs, which he asserts is based on the amount of alcohol in one’s

system, resulting property damage, and the number of prior offenses. Id. at

26-27 (citing 75 Pa.C.S.A. § 3804). Burgos further argues that the court

ignored the PSI report, “which found [Burgos] had low substance abuse

problems and criminal history.” Id. at 25. He claims the court’s “scant remarks

during sentencing . . . lack any sort of detailed reconciliation between the

sentence and the information in the [PSI].” Id.

      Burgos never argued that the court abused its discretion and increased

his sentence based on speculation that he needs treatment for substance

addiction. Nor did Burgos raise to the court that its statements contradict the

contents of the PSI, which Burgos claims support a finding that he does not

have an extensive criminal record or any issues with alcohol or drug abuse.

These issues are waived.

      Regardless, we find no merit to them. The court properly considered

Burgos’s two prior DUI’s, as these indicate he is not amenable to

rehabilitation. See Commonwealth v. Goggins, 748 A.2d 721, 732

(Pa.Super. 2000) (a record of prior police involvement goes to a defendant’s

                                    - 19 -
J-S28029-22



amenability to rehabilitation, a factor the court must consider under 42

Pa.C.S.A. § 9721(b)). We fail to see how the PSI, which references these

convictions, substantiates Burgos’s claim that he lacks a criminal record. We

also note that while Burgos argued at the sentencing hearing that the criminal

record in his PSI was incorrect, he does not make this claim on appeal.

      Further, although the court’s sentence reflects that one of its aims was

to secure therapeutic treatment for Burgos, despite Burgos assertion in the

PSI and at the hearing that he does not have a substance abuse problem, the

court did not abuse its discretion in considering that he might benefit from

treatment. Burgos does not deny that he has two prior DUI convictions. The

PSI reported that he stated that he has never done drugs, yet when he was

reminded at sentencing that drugs were in his system at the time of the

current offenses, he contradictorily said they were still in his bloodstream from

“three days ago.” Burgos also stated that he sustained DUI convictions based

on .08% alcohol in his bloodstream after two glasses of wine on one occasion,

and that he had .114% blood alcohol content after one shot and a beer in the

instant case. The court did not abuse its discretion in concluding that Burgos

may have substance abuse issues and ordering an evaluation. Moreover, the

court did not increase Burgos’s sentence for this reason alone, but due to the

“disturbing” and “abhorrent” facts of the case, Burgos’s prior DUI offenses, his

lack of remorse, the victim’s right to retribution, and the need for deterrence.

      Regarding his sentences for terroristic threats and obstruction of justice,

Burgos contends the court provided no rationale for its imposition of a five-

                                     - 20 -
J-S28029-22



year consecutive term of probation or concurrent two-year term of probation,

when the standard ranges were restorative sanctions to six months’

incarceration. Id. at 29. Burgos claims that if the court had sentenced him

within the guidelines for both the terroristic threats and obstruction charges,

even consecutively, “the sentence would be vastly shorter than the sentence

the trial court gave: one year [of incarceration] versus five [years of

concurrent probation].” Id. at 31.

      Burgos never argued in the trial court that it had exceeded the

guidelines ranges on these charges. In fact, in the post-sentence motion,

Burgos erroneously stated that the aggregate sentence fell within the

aggravated range. Moreover, the aggravated ranges for these two convictions

went up to nine months’ incarceration, not six.

      Finally, Burgos argues the court’s justification for imposing probation so

it could “monitor” him is “duplicative of the supervision the court’s sentence

[of incarceration] provides,” assuming he is paroled after his four-year

minimum and serves the remainder of that sentence on parole. Burgos’s Br.

at 29-30. He cites 42 Pa.C.S.A. § 9912(a) (purposes of parole) and 61

Pa.C.S.A. § 6182 (purposes of probation), both which state the purpose of

supervised release is to assist offenders with rehabilitation and reassimilation

into the community and to protect the public.

      Burgos failed to argue below that the court abused its discretion in

imposing probation consecutively to his incarceration when he would already

have served a lengthy parole prior to the start of his probation. We additionally

                                     - 21 -
J-S28029-22



find this argument speculative, as Burgos may serve his entire sentence of

incarceration prior to his term of probation. Nor do we find the imposition of

a lengthy period of supervision in this case to constitute an abuse of discretion.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2022




                                     - 22 -